Citation Nr: 1114422	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-24 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for surgical scarring of the right shoulder.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a laceration and fracture of the right thumb.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to November 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issue of entitlement to a disability rating in excess of 10 percent for residuals of a laceration and fracture of the right thumb is addressed in the REMAND that follows the order section of this decision.

In September 2008, the Veteran withdrew a request for a Board videoconference hearing which she had made in her August 2007 substantive appeal.


FINDING OF FACT

Surgical scarring of the right shoulder is manifested by not more than a stable, non-adhering, mildly tender, slightly depressed scar with an area of erythema and keloid formation, measuring 6 centimeters (cm) in length and 1 cm in width; the scar does not limit the shoulder range of motion or cause any other functional limitation.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for surgical scarring of the right shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801, 7804 (2008); 38 C.F.R. § 4.7 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher rating for her right shoulder surgical scar.  The Board will first discuss certain preliminary matters and will then address the legal criteria and the facts of the case at hand.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in May 2008 and June 2009.  Although these letters were mailed after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the originating agency's ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate assistance in response to her claim.  The Veteran's service treatment records (STRs) are on file.  Treatment records from the VA Medical Center have been obtained.  The Veteran was afforded appropriate VA examinations.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  In response to the Veteran's August 2007 statement that her shoulder had worsened, a VA examination was conducted in December 2007.  To the extent that the Veteran's representative urged in his February 2011 informal hearing presentation that it is the Veteran's contention that this disability has worsened, the Board notes that VA treatment records dated through September 2009 show no complaints or indications of such a worsening.  There has been no treatment for the right shoulder scar.  Thus, the Board finds the most recent examination report to be adequate, and consequently concludes that an additional examination is not warranted.  

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

The criteria for rating scars were revised, effective October 23, 2008.  The revised criteria apply to claims filed on or after October 23, 2008, and in cases in which a claimant requests a review under the revised criteria.  They do not apply in this case because the Veteran's claim was filed prior to October 23, 2008, and she has not requested that her claim be reviewed under the revised criteria. 

Under the criteria for rating skin disabilities, scars, other than on the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.

A 10 percent rating may be assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's scarring of the right shoulder.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Service connection for rotator cuff tear with degenerative arthritis of the right shoulder was granted in an April 2006 rating decision, with a 40 percent rating effective from November 2003, the date of claim for that disability.  The Veteran filed a claim for service connection for scarring of the right shoulder due to surgery in September 2006.  Service connection for residual scarring from right shoulder surgery was granted in a January 2007 rating decision, and a noncompensable rating was assigned effective from September 2006.  The Veteran appealed this rating.  In January 2008, the RO issued a Decision Review Officer decision granting a 10 percent rating for the right shoulder scar, effective from September 2006.  The Veteran continues her appeal, seeking a higher rating for the scarring.  The Board notes that the Veteran was rated 100 percent temporarily due to convalescence following right shoulder surgery until September 2006.  

Based upon a review of the record, the Board finds that the preponderance of the evidence is against the claim.  The Veteran underwent surgery for right shoulder rotator cuff repair in May 2006.  Her sutures were removed in June 2006 and she underwent outpatient physical therapy for range of motion.  VA examination in December 2007 revealed that the scar measured 6 cm in length by 1 cm in width.  The scar was anterior over the glenohumeral joint.  The scar was very stable and non-adhering to underlying tissue.  It was slightly depressed and had an area of erythema and keloid formation.  There was no edema.  It appeared superficial.  There was no induration or inflexibility, and the examiner stated that the scar did not limit shoulder range of motion.  

The Veteran is already rated at 40 percent for rotator cuff tear with degenerative joint disease, right shoulder, status post surgery, under Diagnostic Code 5201.  This rating is assigned when there is limitation of arm motion to 25 degrees from the side.  Although the Veteran urges that the scar is limiting, there is no probative evidence indicating that the right shoulder scar causes any functional limitation.  The December 2007 VA examination report reflects the examiner's opinion that the right shoulder range of motion is not limited due to the scar.  

The Board finds that any rating based on limitation of motion for the right shoulder scar would constitute evaluation of the same disability under various diagnoses and is prohibited under 38 C.F.R. § 4.14.  Additionally, the scar does not meet the criteria for an increased rating based on Diagnostic Code 7801, it is not of an area exceeding 12 square inches (77 sq. cm).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2010).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the Veteran has not required frequent hospitalizations for right shoulder scarring and that the manifestations of the disability are consistent with those contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, the Board has considered the doctrine of reasonable doubt but finds that it is not applicable to this claim because the preponderance of the evidence is against the claim.



ORDER

Entitlement to a disability rating in excess of 10 percent for surgical scarring of the right shoulder is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to an increased disability rating for residuals of a laceration and fracture of the right thumb are decided.

The Veteran's last VA examination addressing this disability was in December 2007.  In a VA orthopedic clinic note dated in April 2009, the Veteran reported increased symptoms with signs of trigger thumb for which she was given medication.  In August 2009, the symptoms of trigger thumb were again reported.  It was noted that the thumb would lock up when she was braiding her daughter's hair.  She was given injections to address the symptoms.  The attending physician indicated that surgery would be considered if the injections did not help.  These reported symptoms suggest that the Veteran's residuals of a laceration and fracture of the right thumb have increased in severity since the December 2007 VA examination.  

Therefore, the Veteran should be afforded another VA examination to determine the current level of all impairment resulting from her service-connected residuals of a laceration and fracture of the right thumb.  As it appears that the Veteran may be receiving ongoing VA treatment for the right thumb disability, records dated after August 2009 should be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include any pertinent VA Medical Center treatment records related to residuals of laceration and fracture of the right thumb.  If it is unable to obtain any such evidence, it should so inform the Veteran her representative and request them to submit the outstanding evidence.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected residuals of a laceration and fracture of the right thumb.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

All manifestations of the Veteran's residuals of a laceration and fracture of the right thumb should be identified.  The examiner should also provide an opinion concerning the impact of this service-connected disability on the Veteran's ability to work.

The rationale for all opinions expressed must be provided.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.	Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to an increased disability rating for the residuals of a laceration and fracture of the right thumb based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


